Future of European standardisation (short presentation)
The next item is the report by Edvard Kožušník, on behalf of the Committee on the Internal Market and Consumer Protection, on the future of European standardisation.
The report that we are dealing with today is submitted as a precursor to a standardisation package which the Commission is currently working on. This should provide a legislative revision of the existing legal framework of European standardisation, which we will use to define the development of standardisation in the coming decades. It is therefore in the interest of Parliament to use this report to convey to the Commission and relevant specialists our concept of the future development of European standardisation.
The form of the system of European standardisation is key to fully exploiting the potential of the internal market, improving the competitiveness of the European economy and fulfilling the Europe 2020 strategy. We have therefore given our full attention to this subject in the Committee on the Internal Market. We have conducted intensive discussions with all stakeholders, both at international and European level and at the level of organisations in the individual Member States. When seeking the best form of European standardisation, we did our best by representatives of small and medium-sized enterprises, as well as consumer representatives, disabled people, environmentalists and other organisations representing community interests.
During discussions on the future form of European standardisation, we concluded that the design review should be based on the strengths of the existing system, which provides a stable base on which to build. We cannot undertake any radical changes that could weaken the key merits of the current system. In order to achieve an effectively functioning system of European standardisation, it is necessary for national standardisation organisations that play a less active role in the existing standardisation process to move closer to stronger national organisations. Strong national standardisation organisations, which can communicate with each other effectively, but also with other interested parties, are the basis for the stability of the European standardisation system.
In future, we must also focus more on the greater involvement of stakeholders in the standardisation process itself. The aim is to make sure that the standards that emerge are the result of a broad consensus, and are therefore ultimately more representative. Another subject that was addressed in this long discussion was easier access to standards. In particular, I would mention the process of establishing standards. This should correspond to the nature of their beneficiaries and users. In order that the standards can be enforced more easily, they need to be more comprehensible and easier to use.
With the increasing liberalisation of services, it is necessary to think more about standardisation in the area of services. We consider this area to be crucial for achieving greater cross-border competition in services. The establishment of European standards in services is a way to dismantle barriers in services in the internal market and to do so sensitively. Dismantling these barriers and increasing competition are a way to improve the transparency and quality of European services and to encourage competition, which goes hand in hand with innovation. It is innovation and new technologies which are the engine of economic growth in the post-crisis period. For European standardisation, the challenge is to achieve close cooperation between the creators of standards, innovators, academics and researchers. Without the intensive involvement of all these four groups in the process of establishing standards, Europe will find it difficult to standardise its knowledge in the low carbon economy, electric cars, nanotechnology and ICT. The ability to convert the findings of research and development into the process of establishing standards will ultimately determine whether the European system of standardisation will continue to play a key role in a globalised world.
At this point, I would like to thank all my colleagues on the committee, but also my colleagues on the partner ITRE committee, who were actively involved in the drafting of this report. I would particularly point out that we managed to obtain a joint agreement on the final form of this report across all the political groups.
(IT) Mr President, ladies and gentlemen, first of all, I wish to express my satisfaction with the work that has been undertaken by the rapporteur and shadow rapporteurs, with whom we have been able to strike a good balance between the various political positions. This report sends a political message, loud and clear, to the European Commission and contains important guidelines in view of its imminent review.
We have determined that the current system works well and does not require radical changes. The improvements that we have proposed do not prejudice the current principles on which the system is based, or rather, the principle of national delegation and its private and voluntary nature. That notwithstanding, it is important for the public interest to play a more active role and contribute to the creation of new standards. I feel that the function of small and medium-sized enterprises is important and relevant within the process of standardisation.
This report is only the beginning: we will continue to work in the coming months to ensure that European standardisation meets the economic and social needs of Europe.
(LT) I would like to congratulate my colleague on the preparation of this important report. Standardisation is particularly important for building a common internal market, ensuring the business competitiveness of both the European Union and individual Member States and removing trade obstacles. I support the Commission's initiative to prepare a Standardisation Package, which will hopefully be sufficiently comprehensive and will facilitate the removal of existing deficiencies which currently prevent us from ensuring product safety and which create different levels of consumer protection in different Member States. The laying down of uniform standards at European level is especially important in the field of rapidly developing technologies and innovations. In order to ensure not just that the European Union is competitive, but also that our people's health is properly protected and that safe products access the market, it is necessary for uniform standards to be valid and applicable in all Member States.
(SK) The European system of normalisation is a part of an international system that sets out unified, generally applied regulations and norms used by the production sector worldwide.
As societal progress increases knowledge, changes technologies, organisation and the way of life, normalisation as a specific field of defining generally used regulations must also be an active undertaking open to progress. If the European Union wishes to have a truly sophisticated, innovative economy, it cannot avoid substantially increased activity in the field of the development of new norms which will facilitate the introduction of new scientific and technological inventions to the market. From this point of view, I believe it is time the mechanisms of European standardisation and normalisation, currently based mostly on national traditions and national workplaces, were brought up to date. Today, however, these mechanisms must be simpler and more effective.
(HU) Ladies and gentlemen, as Jobbik representatives, we are often called EU sceptics, and we actually agree with this. We are EU sceptics, but this does not mean that we do not support cooperation between EU Member States. It is clear that we are against the principle of the United States of Europe and we support the Europe of nations, but standardisation is typically a subject that we can agree on, that we can support. However, it is always said that we are always protesting and saying no, no, no to everything. Well, standardisation is a topic that we, too, would like to facilitate and support. I would also like to ask all Member States to support standardisation, and my fellow Members to support this report by Mr Kožušník. This is where we can agree for the time being.
(RO) The adoption of European standards can make a vital contribution to facilitating access for SMEs to the single market and consolidating their position in it. With this in mind, SMEs need simple, standardised loan products, which will facilitate their rapid use, based on a minimum number of documents and a simplified financial analysis. The European standardisation system must encourage and support innovation and also establish a common basis for a more comprehensive approach to standardisation. I also feel that it would be useful to apply the principle of subsidiarity and proportionality on a regular basis at European level. This would help consolidate the basic principle of 'think small first' as part of public policies for SMEs. In this context, I would also like to mention that an ordinance was issued recently in Romania on implementing measures supporting the uniform enforcement of EU legislation, which harmonises the conditions for marketing products.
(CS) This report will further encourage the Commission to pursue carefully the harmonisation of standards in the internal market. During the progressive liberalisation of global trade, it provides a way for us to protect European citizens from low quality and unsafe products, particularly from the Asian countries. I thank my colleagues from the Commission for their support for my draft, which gives the green light to the establishment of standards for safe children's shoes. It is high time to act, because today's generation of children has orthopaedic defects due to cheap, but physically harmful Chinese shoes.
It is very striking that we have European quality legislation for safe toys, where a child comes into contact with a toy only for a short time, but we do not have adequate standards for shoes and slippers that children have on their feet all day. I hope that the Commission reacts to this call, which is not the first, and takes appropriate action. I think that it is a shame that the industrial lobby from Germany and France has won and that, in the international standards committees, the European Union will not speak with one voice, but in twenty seven languages.
(FI) Mr President, congratulations on an excellent report. It is a good basis for further work. Transparency and democracy are most important in the standardsetting process, as is improved participation on the part of the weaker societal stakeholders, consumers and environmental organisations. Standardisation must not be allowed simply to become a battlefield for big business.
I am pleased that the report takes account of the principle of appropriate representation, according to which all stakeholder positions must be incorporated in an appropriate manner. It is also important that societal stakeholders are more strongly represented. In my opinion, this could be done by giving them the right to vote on technical committees. It is also important to develop a second production line. I hope that the Commission will pay serious attention to that.
Member of the Commission. - Mr President, I would like to congratulate the rapporteur for his comprehensive report, which has received general approval. I would also like to thank the honourable Members who have stayed here so late to help the President with his duties and also to put forward some very constructive contributions and ideas in the debate.
This report is a valuable contribution to the debate launched by the European Commission some time ago. It draws attention to the future of the standardisation system in Europe: a central element in the implementation of the internal market, in increasing the competitiveness of European business, and an important tool in fostering innovation.
Over the next decade, European standardisation will have to adapt to new energy, environmental and societal challenges, as you have already mentioned. These include the emergence of new economic powers, the development of technologies, climate change, carbon management and renewable energies. These are some of the new factors we have to face.
We share the rapporteur's view that we can build on the existing system. It forms a solid basis for further development. There is, nevertheless, room for improvement. The report presents a number of proposals with a view to improving the system within its current boundaries. The Commission welcomes the emphasis placed on the importance of the principle of national delegation. At the same time, the report draws attention to a negative consequence of this principle: existing deficits in participation by societal stakeholders representing health and safety, consumer and environmental interests in the standard-setting process. The participation of societal stakeholders is extremely important as it lends the system a significant element of legitimacy and accountability and improves the quality of the consensus. The Commission will explore practical ways of ensuring effective membership of European standardisation organisations for organisations representing societal stakeholders, and of helping to achieve more balanced participation by stakeholders in the standard-setting process.
The Commission shares the view that, with respect to the central role of the national delegation principle for CENELEC, national standards bodies are key players in the European standardisation model. All national standards bodies must therefore be able to provide a robust platform of consensus-building. The report notes significant differences among them in terms of resources, technical expertise and stakeholder engagement in the standardisation process. There is room for improvement here in the Member States.
Though the problem of access to standards should not be limited to the price of standards, the Commission welcomes the call on national standards bodies to reduce costs through special rates, by offering bundles of standards at a reduced price, and by investigating additional ways of improving access, especially for SMEs.
European standardisation has a huge potential to support legislation in public policies. We appreciate that the report recognises this potential and stresses the need to move into new domains of standards development such as services. As pointed out in the report, the new European model must contribute to European innovation and sustainable development.
Finally, I would like to thank everyone who has been involved in this very useful and inspiring report.
The debate is closed.
The vote will take place on Thursday, 21 October 2010, at 12:00.